Beck, P. J.
1. Under the allegations of the petition in this case the petitioner had such right and title in the land which he sought to have placed in the hands of a receiver, pending the litigation between himself and the defendant, as entitled him to the relief sought, upon proof of the allegations made; and the court did not err in overruling the demurrer to the petition.
2. Under the evidence introduced upon the hearing, it does not appear that there was an abuse of discretion upon the part of the court in appointing a receiver.

Judgment affirmed.


All the Justices concur.